DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the application filed on October 9, 2020.
Claims 4-6 have been amended by preliminary amendment. 
Claims 1-9 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 9, 2020 and March 1, 2022 are being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-9 recite the terms “means” and “step of.” The limitations with these terms have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Regarding claim 1, it’s not clear whether “step of” in each limitation is a placeholder for the actions that are performed for, e.g., “issuing the virtual currency,” etc. Regarding claim 9, a “program” is being claimed and the claim states that the program causes computer to function as various means. Per the language in the claims, it does not appear that the “means” are intended to include any structure. Thus, it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim 6 recites the following limitation: “wherein in the conversion executing step, valuable securities having a value set in advance are deposited in an account of the proprietor of the virtual currency which has been converted into valuable securities.” The claim does not specify what “in advance” is referencing. For example, it’s not clear whether the value is set in advance of issuance, conversion, or some other event. Therefore, the scope of this claim cannot be determined. 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. 
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes, with regard to claims 1-8, which recite a method and, therefore, are directed to the statutory category of process. 
No, with regard to claim 9, which recites a “virtual currency management program.” A virtual currency management program does not fall within one of the statutory classes. The broadest reasonable interpretation includes software per se and/or signals per se. For purposes of compact prosecution, this claim will be analyzed below. 

Step 2A, Prong One: Is a Judicial Exception Recited?
The following claim identifies the limitations that recite an abstract idea in italics and that recite additional elements in bold. 

1. 	A virtual currency management method for managing a virtual currency using a distributed ledger technology in which transactions of the virtual currency are managed using a plurality of terminal devices in a distributed manner, the virtual currency management method comprising: 
a virtual currency issuing step of issuing the virtual currency; 
a virtual currency transacting step of transacting the virtual currency issued in the virtual currency issuing step; 
a transaction storing step of causing the plurality of terminal devices to store the transactions of the virtual currency in the virtual currency transacting step; and 
a conversion executing step of executing conversion from the virtual currency to valuable securities.

2. The virtual currency management method according to claim 1, wherein the conversion executing step includes a non-transferable tagging step of tagging the virtual currency which has been converted into valuable securities with a condition for being non-transferable.

3. The virtual currency management method according to claim 1, wherein the conversion executing step includes a proprietary right transferring step of transferring a proprietary right of the virtual currency which has been converted into valuable securities to an issuer.

4. The virtual currency management method according to claim 1, wherein in the conversion executing step, conversion from the virtual currency to valuable securities is executed due to the fact that a designated date set in advance has passed.

5. The virtual currency management method according to claim 1, wherein in the conversion executing step, when there is a request from a proprietor of the virtual currency, conversion from the virtual currency to valuable securities is executed.

6. The virtual currency management method according to claim 1, wherein in the conversion executing step, valuable securities having a value set in advance are deposited in an account of the proprietor of the virtual currency which has been converted into valuable securities.

7. The virtual currency management method according to claim 6, wherein in the conversion executing step, valuable securities having a value based on a rate set at a time when the virtual currency is issued in the virtual currency issuing step are deposited in the account of the proprietor of the virtual currency which has been converted into valuable securities.

8. The virtual currency management method according to claim 6, wherein in the conversion executing step, valuable securities having a value based on a rate set at a time when the virtual currency is converted into valuable securities are deposited in the account of the proprietor of the virtual currency which has been converted into valuable securities.

9.	A virtual currency management program for managing a virtual currency using a distributed ledger technology in which transactions of the virtual currency are managed using a plurality of terminal devices in a distributed manner, the virtual currency management program causing computers to function as 
virtual currency issuing means for issuing the virtual currency, 
virtual currency transacting means for transacting the virtual currency issued by the virtual currency issuing means, 
transaction storing means for causing the plurality of terminal devices to store the transactions of the virtual currency by the virtual currency transacting means, and 
conversion executing means for executing conversion from the virtual currency to valuable securities.


Yes. But for the recited additional elements as shown above in bold, the remaining limitations of the claims recite certain methods of organizing human activity. The claims are directed to a system and method for performing a financial transaction, i.e., a currency exchange or conversion. This type of method of organizing human activity is a fundamental economic practice or a  commercial interaction similar to sales activities or business relations. Thus, the claims recite an abstract idea. 

Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The claim as a whole merely uses a computer as a tool to perform the abstract idea. The computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application.

Step 2B: Does the Claim Provide an Inventive Concept?
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. 
As such, the claims are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie (“A Guide to Initial Coin Offerings,” https://www.burges-salmon.com/news-and-insight/legal-updates/a-guide-to-initial-coin-offerings (Nov. 13, 2017).) and Goloshchuk, U.S. Patent Application Publication Number 2017/0221053 A1.

Claim 1:
Gillespie teaches: 
a virtual currency issuing step of issuing the virtual currency;  a virtual currency transacting step of transacting the virtual currency issued in the virtual currency issuing step;  a transaction storing step of causing the plurality of terminal devices to store the transactions of the virtual currency in the virtual currency transacting step (see at least Gillespie, This reference discusses Initial Coin Offerings, which allow investors to exchange fiat or crypto currency for digital tokens. Blockchain technology is used, so different nodes store transaction data.).
Gillespie does not explicitly teach, but Goloshchuk, however, does teach:
a conversion executing step of executing conversion from the virtual currency to valuable securities (see at least Goloshchuk, paragraph 0047 (“These may include access details enabling the exchange service 51 to represent the user at the cryptocurrency exchange so that the exchange service 51 can draw down on the user’s cryptocurrency balance and convert it to a fiat currency.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Goloshchuk’s cryptocurrency conversion with Gillespie’s Initial Coin Offerings. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of converting cryptocurrency to a currency that can be used to make purchases or perform other transactions.  

Claim 4:
Gillespie does not explicitly teach, but Goloshchuk, however, does teach:
wherein in the conversion executing step, conversion from the virtual currency to valuable securities is executed due to the fact that a designated date set in advance has passed (see at least Goloshchuk, paragraph 0049 (Top-up may occur on a date when the balance falls below a specified amount or on a date of a transaction.)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Goloshchuk’s cryptocurrency conversion that allows for topping-up on a specified date with Gillespie’s Initial Coin Offerings. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of converting cryptocurrency on a date when the fiat or other currency may be needed.

Claim 5:
Gillespie does not explicitly teach, but Goloshchuk, however, does teach:
wherein in the conversion executing step, when there is a request from a proprietor of the virtual currency, conversion from the virtual currency to valuable securities is executed (see at least Goloshchuk, paragraph 0049 (The user can set up a manual process for topping-up the account and converting digital assets to fiat currency upon sending a message requesting the conversion.)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Goloshchuk’s cryptocurrency conversion upon request with Gillespie’s Initial Coin Offerings. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of converting cryptocurrency when fiat or other currency is needed. 

Claim 6:
Gillespie does not explicitly teach, but Goloshchuk, however, does teach:
wherein in the conversion executing step, valuable securities having a value set in advance are deposited in an account of the proprietor of the virtual currency which has been converted into valuable securities (see at least Goloshchuk, paragraph 0005 (The digital assets are converted at one or more exchanges into the transaction currency.); paragraph 0047).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Goloshchuk’s cryptocurrency conversion with Gillespie’s Initial Coin Offerings. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of converting cryptocurrency to a currency that can be used to make purchases or perform other transactions.  

Claim 8:
Gillespie does not explicitly teach, but Goloshchuk, however, does teach:
wherein in the conversion executing step, valuable securities having a value based on a rate set at a time when the virtual currency is converted into valuable securities are deposited in the account of the proprietor of the virtual currency which has been converted into valuable securities (see at least Goloshchuk, paragraph 0049 (“If an automatic top-up is used, then the exchange service 51 will initiate a buy order at the relevant exchange to top-up the user account.” Therefore, the exchange rate is based on prices at the time of conversion.)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Goloshchuk’s cryptocurrency conversion with Gillespie’s Initial Coin Offerings. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of converting cryptocurrency to a currency that can be used to make purchases or perform other transactions.  

Claim 9:
Claim 9 is rejected using the same rationale that was used for the rejection of claim 1. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gillespie (“A Guide to Initial Coin Offerings,” https://www.burges-salmon.com/news-and-insight/legal-updates/a-guide-to-initial-coin-offerings (Nov. 13, 2017).); Goloshchuk, U.S. Patent Application Publication Number 2017/0221053 A1; and Ngee, U.S. Patent Application Number 2004/0104097 A1.

Claim 2:
Gillespie does not explicitly teach, but Ngee, however, does teach:
wherein the conversion executing step includes a non-transferable tagging step of tagging the virtual currency which has been converted into valuable securities with a condition for being non-transferable (see at least Ngee, paragraph 0143 (“Conditions associated with the token can be represented as information in accompanying the token. For example, if a season ticket is represented then the digital token can include an appropriate accompanying condition. Other conditions might include a digital token that is non-transferable, a digital token that represents single entry for a group of people, or a digital token with conditions on the entrants such as age, membership or some other qualification of the token holder etc.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ngee’s method of attaching a non-transferable type of condition to a token with Gillespie’s Initial Coin Offerings. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of preventing a token from being transferred when, for example, an issuer does not want a token to be resold or exchanged to another party.  


Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie (“A Guide to Initial Coin Offerings,” https://www.burges-salmon.com/news-and-insight/legal-updates/a-guide-to-initial-coin-offerings (Nov. 13, 2017).); Goloshchuk, U.S. Patent Application Publication Number 2017/0221053 A1; and Bankston et al., U.S. Patent Application Publication Number 2017/0161734 A1. 

Claim 3:
Gillespie does not explicitly teach, but Bankston, however, does teach:
wherein the conversion executing step includes a proprietary right transferring step of transferring a proprietary right of the virtual currency which has been converted into valuable securities to an issuer (see at least Bankston, paragraph 0052 (“The redeemer computer 108 may include a processor and a readable medium coupled to the processor, the computer readable medium comprising code, executable by the processor for performing the functionality described herein. The redeemer computer 108 may be an entity that is capable of receiving digital currency and returning the digital currency to the issuer computer 106 in exchange for a fiat currency (or an alternative unit of value). The amount of the fiat currency received by the redeemer computer 108 may be based on the amount of the digital currency returned, previously established conversion rates between the digital currency and the fiat currency and/or based on contractual agreements between the issuer computer 106 and the redeemer computer 108. The digital currency held by the redeemer computer 108 may be contained in an redeemer mobile wallet 108a.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bankston’s method of returning digital currency to an issuer with Gillespie’s Initial Coin Offerings. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of complying with any agreements to not transfer the digital currency to anyone other than the issuer and providing a method for converting the digital currency. 

Claim 7:
Gillespie does not explicitly teach, but Bankston, however, does teach:
wherein in the conversion executing step, valuable securities having a value based on a rate set at a time when the virtual currency is issued in the virtual currency issuing step are deposited in the account of the proprietor of the virtual currency which has been converted into valuable securities (see at least Bankston, paragraph 0052 (“The redeemer computer 108 may include a processor and a readable medium coupled to the processor, the computer readable medium comprising code, executable by the processor for performing the functionality described herein. The redeemer computer 108 may be an entity that is capable of receiving digital currency and returning the digital currency to the issuer computer 106 in exchange for a fiat currency (or an alternative unit of value). The amount of the fiat currency received by the redeemer computer 108 may be based on the amount of the digital currency returned, previously established conversion rates between the digital currency and the fiat currency and/or based on contractual agreements between the issuer computer 106 and the redeemer computer 108. The digital currency held by the redeemer computer 108 may be contained in an redeemer mobile wallet 108a.”); paragraph 0076 (Transaction entries include rules – i.e., the rules are recorded when the digital currency is issued. Those rules govern the conversion rates for return the digital currency.); paragraph 0077 (Rule entries may include rules regulating conversion rates of the digital currency.); paragraph 0159 (In one embodiment, the equivalent of a put option is created so that the asset is sold back to the issuer at an agreed price on or before a specified date.)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bankston’s method of returning digital currency to an issuer at a previously decided conversion rate with Gillespie’s Initial Coin Offerings. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of converting the digital currency based on a previously determined conversion rate, such as by an agreement similar to a put option.  



Other Relevant Prior Art
Kang, U.S. Patent Application Publication Number 2019/0095993 A1. Kang teaches a system for generating virtual money in an open marketplace. 
Meir, U.S. Patent Application Publication Number 2008/0177674 A1. See claim 6 (“a put option to provide the right to the purchaser to return the underlying financial asset to the issue at any point in time at the adjusted price of the financial asset”)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571) 270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698